Citation Nr: 0500528	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1960.  He died in August 1999.  The appellant is 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  The appellant was scheduled to testify 
before a Member of the Board in August 2001.  However, she 
did not appear for that hearing, and she did not request that 
it be rescheduled.  Accordingly, the Board concludes that she 
has effectively withdrawn that hearing request.

The Board issued a decision in September 2002 which denied 
the claim for service connection for the cause of the 
veteran's death.  The issue pertaining to compensation under 
38 U.S.C.A. § 1318 could not be resolved at that time due to 
a temporary stay on processing appeals relating to such 
claims where the decision would require a hypothetical 
determination of eligibility.  The Board also deferred 
adjudication of the claim for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 until 
resolution of the claim for benefits under 38 U.S.C.A. 
§ 1318.  

The stay on adjudication of claims has since been lifted.  
The Board finds that additional development is required with 
respect to the claim for benefits under 38 U.S.C.A. § 1318.  
Accordingly, that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  The Board 
will again defer action on the claim for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 until resolution of the claim for benefits under 
38 U.S.C.A. § 1318.  

REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The implementing regulation pertaining to claims for DIC 
under 38 U.S.C.A. § 1318 was revised during the course of 
this appeal.  The prior version of § 3.22 had stated that DIC 
benefits would be provided when a veteran "was in receipt of 
or for any reason . . . was not in receipt of but would have 
been entitled to receive compensation at the time of death."  
38 C.F.R. § 3.22(a)(2) (1999) (emphases added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions.  38 C.F.R. § 3.22.  The revised 
38 C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.

The Board also notes that there have been other significant 
changes in the law and regulations applicable to the 
appellant's claim during the period of time this appeal has 
been pending.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles (John) v. Principi, 16 Vet. App. 
370 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the case must be remanded because the 
requirements of the VCAA have not been met.  In particular, 
none of the documents of record conform to the notice 
requirements of 38 U.S.C.A. § 5103(a) regarding the 
allocation of responsibilities with respect to obtaining 
evidence.  The appellant has not been given a VCAA 
notification letter which explains the information and 
evidence necessary to substantiate the claim and indicates 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.

2.  The RO/AMC should write to the 
appellant and provide her a copy of the 
pertinent regulation 38 C.F.R. § 3.22, 
and allow her and her representative an 
opportunity to present argument in 
support of the claim for benefits under 
38 U.S.C.A. § 1318.  Thereafter, the 
RO/AMC should readjudicate the 
appellant's claim under the revised 
version of 38 C.F.R. § 3.22.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


